Affirmed as Modified and Opinion Filed May 19, 2021




                                               In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-20-00251-CR
                                    No. 05-20-00252-CR

                      AJAPHREY PATRICE AUSTIN, Appellant
                                     V.
                         THE STATE OF TEXAS, Appellee

                  On Appeal from the Criminal District Court No. 6
                                Dallas County, Texas
                  Trial Court Cause Nos. F-1560003-X, F-1439191-X

                            MEMORANDUM OPINION
                       Before Justices Myers, Osborne, and Carlyle
                               Opinion by Justice Osborne

         In October 2014, appellant Ajaphrey Patrice Austin entered into a plea

agreement with the State and pled guilty to the offense of aggravated assault with a

deadly weapon.1 See TEX. PENAL CODE ANN. § 22.02. In accordance with the plea

agreement, the trial court placed appellant on five years’ deferred adjudication

community supervision and fined appellant $500.00 as a condition of probation.




   1
       Cause No. F-1439191-X/05-20-00252-CR.
         In May 2016, appellant entered an open plea of guilty to the offense of

robbery.2 See id. § 29.02. The trial court placed appellant on ten years’ deferred

adjudication community supervision.

         In October 2019, the State filed in each case an amended motion to proceed

with an adjudication of guilt, alleging various violations of the terms of appellant’s

community supervision.

         On January 27, 2020, appellant, without the benefit of a plea agreement with

the State, entered a plea of true to the allegations in the amended motions to

adjudicate. At the conclusion of the hearing, the trial court accepted appellant’s plea

of true, adjudicated her guilty, and sentenced her to a term of six years’ confinement

in the Institutional Division of the Texas Department of Criminal Justice in each

case with the sentences to run concurrently. Appellant filed a motion for new trial

and notice of appeal in each case.

         Appellant asserts a single issue on appeal: appellant requests that this Court

modify the judgment in each case to reflect the correct spelling of the prosecutor’s

name. In each case, the judgment adjudicating guilt spells the prosecutor’s name as

“Hillary Wright.” Appellant contends the correct spelling of the prosecutor’s name

is “Hilary Wright.” The State agrees the judgments should be modified.




   2
       Cause No. F-1560003-X/05-20-00251-CR.
                                               –2–
      We are authorized to reform a judgment to make the record speak the truth

when we have the necessary data and information to do so. See TEX. R. APP. P.

43.2(b); Bigley v. State, 865 S.W.2d 26, 27 (Tex. Crim. App. 1993); Asberry v. State,

813 S.W.2d 526, 529 (Tex. App.—Dallas 1991, pet. ref’d) (en banc). The record

supports the requested modification. We, therefore, sustain appellant’s sole issue

and modify the judgments to correctly spell the prosecutor’s name as “Hilary

Wright.”

      Accordingly, as modified, we affirm the trial court’s judgments.




                                           /Leslie Osborne//
                                           LESLIE OSBORNE
      200251f.u05                          JUSTICE

      200252f.u05

      DO NOT PUBLISH
      TEX. R. APP. P. 47.2(b)




                                        –3–
                            Court of Appeals
                     Fifth District of Texas at Dallas
                                  JUDGMENT

AJAPHREY PATRICE AUSTIN,                      On Appeal from the Criminal District
Appellant                                     Court No. 6, Dallas County, Texas
                                              Trial Court Cause No. F-1560003-X.
No. 05-20-00251-CR          V.                Opinion delivered by Justice
                                              Osborne. Justices Myers and Carlyle
THE STATE OF TEXAS, Appellee                  participating.

   Based on the Court’s opinion of this date, the judgment of the trial court is
MODIFIED as follows:

      the trial court’s judgment adjudicating guilt is modified to correctly
      spell the prosecutor’s name as Hilary Wright.
As REFORMED, the judgment is AFFIRMED.


Judgment entered this 19th day of May 2021.




                                        –4–
                            Court of Appeals
                     Fifth District of Texas at Dallas
                                  JUDGMENT

AJAPHREY PATRICE AUSTIN,                      On Appeal from the Criminal District
Appellant                                     Court No. 6, Dallas County, Texas
                                              Trial Court Cause No. F-1439191-X.
No. 05-20-00252-CR          V.                Opinion delivered by Justice
                                              Osborne. Justices Myers and Carlyle
THE STATE OF TEXAS, Appellee                  participating.

   Based on the Court’s opinion of this date, the judgment of the trial court is
MODIFIED as follows:
      the trial court’s judgment adjudicating guilt is modified to correctly
      spell the prosecutor’s name as Hilary Wright.

As REFORMED, the judgment is AFFIRMED.


Judgment entered this 19th day of May 2021.




                                        –5–